       Case 3:21-cv-01023-FLW-LHG Document 18 Filed 01/21/21 Page 1 of 2 PageID: 137



TRUE AND CERTIFIED COPY
                                      UNITED STATES JUDICIAL PANEL
       Daniel Murphy                               on
    8:51 am, Jan 21 2021               MULTIDISTRICT LITIGATION



         IN RE: JOHNSON & JOHNSON TALCUM
         POWDER PRODUCTS MARKETING, SALES
         PRACTICES AND PRODUCTS LIABILITY
         LITIGATION                                                                            MDL No. 2738



                                          (SEE ATTACHED SCHEDULE)



                               CONDITIONAL TRANSFER ORDER (CTO −244)



         On October 4, 2016, the Panel transferred 10 civil action(s) to the United States District Court for
         the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
         § 1407. See 220 F.Supp.3d 1356 (J.P.M.L. 2016). Since that time, 2,246 additional action(s) have
         been transferred to the District of New Jersey. With the consent of that court, all such actions have
         been assigned to the Honorable Freda L. Wolfson.

         It appears that the action(s) on this conditional transfer order involve questions of fact that are
         common to the actions previously transferred to the District of New Jersey and assigned to Judge
         Wolfson.

         Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
         Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
         District of New Jersey for the reasons stated in the order of October 4, 2016, and, with the consent
         of that court, assigned to the Honorable Freda L. Wolfson.

         This order does not become effective until it is filed in the Office of the Clerk of the United States
         District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
         stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
         Panel within this 7−day period, the stay will be continued until further order of the Panel.



            Jan 21, 2021                                       FOR THE PANEL:



                                                               John W. Nichols
                                                               Clerk of the Panel
Case 3:21-cv-01023-FLW-LHG Document 18 Filed 01/21/21 Page 2 of 2 PageID: 138




  IN RE: JOHNSON & JOHNSON TALCUM
  POWDER PRODUCTS MARKETING, SALES
  PRACTICES AND PRODUCTS LIABILITY
  LITIGATION                                                                MDL No. 2738



                     SCHEDULE CTO−244 − TAG−ALONG ACTIONS



    DIST      DIV.      C.A.NO.     CASE CAPTION


  CALIFORNIA NORTHERN

    CAN        3       20−09489     Hutchinson et al v. Johnson & Johnson et al
